UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6062


JEROLD ALAN HARRIS,

                  Petitioner – Appellant,

             v.

ANTHONY HATHAWAY, III,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-hc-02018-FL)


Submitted:    March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerold Alan Harris, Appellant Pro Se.      Mary Carla Hollis,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerold       Alan    Harris        seeks     to     appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.             28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing        of    the     denial       of    a

constitutional          right.”           28    U.S.C.      § 2253(c)(2)         (2006).          A

prisoner       satisfies           this        standard      by       demonstrating             that

reasonable       jurists         would     find      that    any       assessment         of     the

constitutional         claims      by     the    district        court    is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Harris has

not     made    the     requisite         showing.          Accordingly,         we       deny    a

certificate       of     appealability           and      dismiss      the     appeal.            We

dispense       with     oral       argument       because        the     facts    and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED



                                                 2